Citation Nr: 1045873	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-37 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Veteran testified at an RO hearing in April 2007.  He also 
testified in August 2010 by videoconference, before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
Transcripts of those hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a skin 
disorder, to include as a result of Agent Orange exposure during 
service in Vietnam.  He also claims entitlement to service 
connection for a back disorder.

Service treatment records do not contain evidence of a chronic 
back or skin condition involving the scalp and face.  There also 
is no evidence of a back injury.  

Post-service VA treatment records show no treatment for skin or 
back conditions since the claim for service connection was filed.  
However, a VA treatment note dated in May 1998 shows the Veteran 
complained of hyperpigmented areas on his face and toes, hands 
and wrists, which had been present for 5 years.  Following a 
physical examination, the differential diagnoses included 
chemical leukoderma, post inflammatory hypopigmentation, and 
vitiligo.  

At the Veteran's 2007 RO hearing, he indicated that the skin 
disability for which he was claiming service connection involved 
his face and head.  He further clarified that the diagnoses of 
chemical leukoderma, post inflammatory hypopigmentation, and 
vitiligo (referred to in the 1998 VA treatment note) were the 
specific skin disorders for which he sought service connection.  
The Veteran also testified that he injured his back in service 
after his jeep was struck by a civilian vehicle.  He stated that 
he was airlifted to a military base for treatment; he did not 
recall whether X-rays were taken.  He further testified that he 
reinjured his back on the job in 1994 and again in 2002.  

At the August 2010 hearing, the Veteran testified that he was 
actually sprayed with herbicides during service.  He also 
testified that he first noticed he had some kind of skin disorder 
a few years after military service.  The skin disorder affected 
his hair first, and then his face, arms and back.  The Veteran 
further testified that he injured his back while serving in 
Germany.  He stated that a civilian vehicle struck his Jeep and 
he was taken by helicopter to an aid station.  He was unable to 
recall whether he received any X-rays or treatment other than 
pain pills.  He noted that his back was sore prior to discharge 
from service, but he did not seek any additional treatment while 
on active duty.  He stated that after service he reinjured his 
back on the job in late 1971 or 1972.  A private doctor told him 
that he appeared to have aggravated a previous injury.  The 
Veteran stated that he continued to take over-the-counter 
medications and received no other treatment until he reinjured 
his back on the job again in 2002.  He denied any treatment for 
his back, other than over-the-counter drugs, from 2002 to 2010.  

The Veteran has not been afforded VA examinations in connection 
with his claims.  A VA medical examination must be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, where there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Based on the Veteran's 
testimony, he should be accorded a C&P examination to address the 
nature and etiology the claimed skin disorder of the face and 
scalp (and possibly his arms and back), and residuals of a back 
injury.

The Veteran has testified that he received VA treatment for his 
skin disorder in 2009.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical records dating from July 
2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide the medical records or an 
authorization form that would allow VA to 
request records of private treatment that he 
has had for his claimed back and skin 
disorders since 1971.  

2.  Associate with the claims folder VA 
medical records dating from July 2009 to the 
present.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

3.  After the above development is complete, 
schedule the Veteran for a VA examination to 
determine the nature and etiology of his 
claimed skin disorder.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The report 
of examination should include a detailed 
account of all dermatological manifestations 
of face and scalp (and other identified 
areas) found to be present.  

The physician should opine as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran has a 
current chronic skin disorder that is 
etiologically related to his active service, 
to include presumed in-service exposure to 
herbicides.  The examiner must include a 
detailed rationale for any opinion provided.

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed back disorder.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  

The physician should opine as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that a current back disorder 
was incurred in a period of active service, 
to include as due to a jeep accident in 
service.  The examiner must include a 
detailed rationale for any opinion provided.

5.  After the requested development has been 
completed, and after undertaking any other 
development deemed appropriate, re-adjudicate 
the issues on appeal.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
